Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  September 20, 2006                                                                                     Clifford W. Taylor,
                                                                                                                 Chief Justice

  126837 & (25)                                                                                        Michael F. Cavanagh
                                                                                                       Elizabeth A. Weaver
                                                                                                              Marilyn Kelly
                                                                                                         Maura D. Corrigan
  PEOPLE OF THE STATE OF MICHIGAN,                                                                     Robert P. Young, Jr.
            Plaintiff-Appellee,                                                                        Stephen J. Markman,
                                                                                                                      Justices

  v       	                                                         SC: 126837     

                                                                    COA: 254724      

                                                                    Wayne CC: 02-005210

  DECARLOSE T. SMITH, 

          Defendant-Appellant. 


  _________________________________________/

          On order of the Court, the application for leave to appeal the June 30, 2004 order
  of the Court of Appeals is considered, and it is DENIED, because we are not persuaded
  that the question presented should be reviewed by this Court.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           September 20, 2006                  _________________________________________
         s0913                                                                 Clerk